Citation Nr: 0903674	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for retropatellar 
pain syndrome of the right knee.  
	
2.  Entitlement to an evaluation in excess of 10 percent 
disabling for remote right clavicle fracture with impingement 
syndrome, right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to August 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for impingement syndrome, right shoulder and for 
retropatellar pain syndrome of the right knee.  
Noncompensable ratings (0 percent) were assigned for each 
disability.  The veteran appealed to the Board the ratings 
assigned for the right shoulder and right knee disabilities.  

In a September 2006 rating decision, the RO granted service 
connection for remote clavicle fracture and assigned a rating 
of 10 percent disabling, effective the earliest possible 
date, the date after the day that the veteran was separated 
from active service.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  In a May 2007 rating decision, the 
RO determined that a clear and unmistakable error had been 
made in assigning separate evaluations (albeit one of such 
was 0 percent) for the veteran's impingement syndrome, right 
shoulder, and for his remote clavicle fracture, under the 
same diagnostic code.  The RO then recharacterized the 
disability as remote right clavicle fracture with impingement 
syndrome, right shoulder.  

That action by the RO does not eliminate the veteran's appeal 
as to the rating assigned for impingement syndrome, right 
shoulder.  Reading the veteran's substantive appeal together 
with the subsequent action by the RO, the Board finds that 
the issue of whether a rating higher than 10 percent 
disabling for the veteran's remote right clavicle fracture 
with impingement syndrome, right shoulder, is before the 
Board.  This is consistent with case law holding that the 
Board must adjudicate all issues reasonably raised by a 
liberal reading of the veteran's appeal.  See Brannon v. 
West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 
6 Vet. App. 396 (1994).  


FINDINGS OF FACT

1.  The veteran's retropatellar pain syndrome of the right 
knee does not result in any limitation of motion, in visibly 
painful motion, or in objective findings of painful motion or 
other symptoms.  

2.  The veteran's remote right clavicle fracture with 
impingement syndrome, right shoulder, does not result in 
motion limited at or below shoulder level, in visibly painful 
motion, in arthritis, or malunion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
retropatellar pain syndrome of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5260, 5261 (2008).  

2.  The criteria for an evaluation greater than 10 percent 
disabling for remote right clavicle fracture with impingement 
syndrome, right shoulder, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

These claims stem from the initial rating assigned for the 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

A report of VA medical examination from June 2006 indicates 
that the veteran is right hand dominant.  Therefore, the 
rating criteria applicable to both claims on appeal are for 
the dominant, or "major" side.  See 38 C.F.R. § 4.69 
(2008).




Right knee

Retropatellar pain syndrome of the veteran's right knee is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5014, for osteomalacia.  There is no more appropriate 
diagnostic code.  Diagnostic Code 5014 directs the rater to 
rate the disability on limitation of motion of the affected 
part, as degenerative arthritis.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, on the basis of limitation of motion as 
per the diagnostic codes for the specific joint.  If the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
major joint or group of minor joints affected by limitation 
of motion.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  In the absence 
of limitation of motion, a 10 percent rating can be assigned 
for x-ray evidence of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent rating can be assigned if 
such involvement includes occasional incapacitating episodes.  
Id.  

Limitation of flexion of the knee is rated as 30 percent 
disabling for flexion limited to 15 degrees, 20 percent 
disabling for flexion limited to 30 degrees, 10 percent 
disabling for flexion limited to 45 degrees, and as 
noncompensable for flexion limited to 60 degrees or greater.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the knee is rated as 50 percent 
disabling for extension limited to 45 degrees, 40 percent 
disabling for extension limited to 30 degrees, 30 percent 
disabling for extension limited to 20 degrees, 20 percent 
disabling for extension limited to 15 degrees, 10 percent 
disabling for extension limited to 10 degrees, and as 
noncompensable for extension limited to 0 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Normal extension of the knee is 0 degrees (the upper and 
lower leg in a straight line).  See 38 C.F.R. § 4.71a, Plate 
II Normal flexion of the knee is to 140 degrees, (the lower 
leg forming an obtuse angle from the fully extended 
position).  Id.  

Service treatment records include a report of a December 2002 
bone scan which showed mild stress change uptake in the 
bilateral medial knees.  These records provide no evidence of 
disability more severe than that shown by the VA examination 
reports.  

During a December 2005 VA examination, the veteran was found 
to have a full painless range of motion of his right knee 
with intact stability.  Examination found no evidence of 
heat, redness, swelling, or tenderness and he was able to 
squat and rise up without discomfort.  He reported that he 
has right knee pain upon prolonged walking of more than two 
hours, with associated crepitus on squatting.  

During a June 2006 VA examination, the veteran reported that 
he had suffered from pain and swelling of his right knee 
several months earlier.  He demonstrated right knee motion 
from 0 degrees of extension to 140 degrees of flexion.  The 
examiner indicated that there was no additional limitation of 
joint function caused by pain, fatigue, weakness, 
incoordination, or lack of endurance.  Results from the 
August 2006 examination were not more favorable to the 
veteran's claim, providing more evidence against this claim.   

In short, although several examinations have been conducted, 
attempts to objectively confirm painful motion or motion 
affected by his disability have resulted in negative 
findings.  In the absence of objective evidence of limitation 
of motion, painful motion, or other finding such as swelling 
or muscle spasm, a compensable rating is not warranted under 
any of the above mentioned Diagnostic Codes or by application 
of 38 C.F.R. § 4.40, § 4.45, or § 4.59.  

The preponderance of the evidence of record is against 
assigning a compensable rating for the veteran's 
retropatellar pain syndrome of the right knee.  Therefore, 
his appeal as to this matter must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  


Right shoulder/clavicle

The veteran's remote right clavicle fracture with impingement 
syndrome right shoulder is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, as impairment of the clavicle.  
Under this Diagnostic Code, dislocation of the major side 
clavicle warrants a 20 percent disability rating.  Id.  Non 
union of the clavicle with loose movement, or malunion of the 
clavicle warrants a 10 percent disability rating.  Id.  

Also considered by the Board is whether a rating is warranted 
for limitation of motion of the arm.  Limitation of motion of 
the major arm to 25 degrees from the side warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Limitation to midway between the side and shoulder level 
warrants a 30 percent rating.  Id.  Limitation to shoulder 
level warrants a 20 percent rating.  Id.  

Normal motion of the shoulder is from 0 to 180 degrees of 
forward elevation and 0 to 180 degrees of abduction, both 
measured with 0 degrees the position of the straight arm at 
the side with fingers pointing to the floor and with 180 
degrees the position of a straight arm overhead with fingers 
pointing to the ceiling.  See 38 C.F.R. § 4.71a, Plate I.  
Normal external rotation is from a position with the upper 
arm bent at the elbow and starting at a position parallel to 
the floor, defined as 0 degrees, and rotated upward to a 
position perpendicular to the floor, defined as 90 degrees.  
Id.  Normal internal rotation is from that same starting 
position but rotated downward to a position perpendicular to 
the floor, also defined as 90 degrees.  Id.  

In August 2006, the veteran underwent VA examination of his 
right shoulder and clavicle.  During the examination, the 
veteran reported a current history of dull pain of the right 
clavicle with mild stiffness but without swelling, flareups 
or incapacitating episodes.  He reported that he has pain 
with activities such as picking up objects and lifting and 
reaching for objects.  

Physical examination revealed no tenderness of the clavicle.  
Range of motion of the right arm was to 160 degrees of 
flexion and abduction and to 60 degrees of external and 
internal rotation.  No pain was observed through the range of 
motion or on repetitive use.  There was no ankylosis.  X-rays 
showed no evidence of acute bony trauma of the bilateral 
clavicles  

Previous examinations of the veteran's right shoulder 
included range of motion measurements but did not show motion 
more limited than that measured during the August 2006 
examination or visibly painful motion.  No other evidence of 
record shows more limited motion or visibly painful motion.  

Report of a January 2006 examination includes the veteran's 
reported current history of pain with weakness, stiffness, 
instability, and lack of endurance, along with periods of 
flareups.  He reported no episodes of dislocation or 
recurrent subluxation or any constitutional symptoms of 
inflammatory arthritis, or effect of the disability on his 
occupation or daily activities.  

Physical examination in January 2006 found normal motion of 
his right shoulder with no change in motion upon repeated and 
resisted testing and no additional limitation.  The examiner 
endorsed that there were no objective findings of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
X-rays of the shoulder were negative.  The examiner indicated 
that he was unable to determine if there was additional 
limitation due to flareup.  

Service treatment record contain no information showing that 
the veteran's right shoulder/clavicle injury is more severe 
than shown by the VA examination reports.  A June 2003 
radiology report states that there appeared to be a healing 
fracture of the right clavicle but there was no acute 
fracture, destructive lesion, or dislocation.  The March 2005 
separation report of medical examination documents that x-
rays of the veteran's right shoulder were negative.  

This evidence does not show that motion of the veteran's 
right arm is limited to the shoulder level.  Rather, he was 
able to painlessly abduct and forward elevate his right 
shoulder to 160 degrees, well above the 90 degrees of 
shoulder level elevation and abduction.  Similarly, his 
external and internal rotation measurements of 60 degrees 
show that he has motion of the right shoulder that is less 
limited than that which would satisfy a compensable rating 
under Diagnostic Code 5201.  

The record is absent for evidence that the veteran suffers 
from malunion or nonunion of the scapula or clavicle.  He has 
specifically denied any dislocation or recurrent subluxation. 
This is evidence against assigning a rating higher than 10 
percent disabling under Diagnostic Code 5203.  

There is no evidence of arthritis of the right shoulder or 
clavicle and the examinations addressed, and failed to find, 
any of the Deluca factors present.  Hence 38 C.F.R. §  4.59 
and the criteria found in Diagnostic Code 5003 do not provide 
a means for a rating higher than 10 percent disabling.  

The findings from the examination reports and service 
treatment records provide evidence against the veteran's 
claim for a rating higher than the 10 percent remote right 
clavicle fracture with impingement syndrome, right shoulder 
because the evidence shows that his disability of the right 
shoulder / clavicle does not approach satisfaction of 
criteria necessary for a higher rating under any pertinent 
criteria.  The evidence is also against assigning a separate 
rating.  

The preponderance of the evidence of record is against the 
veteran's claim.  Hence, his appeal as to this matter must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Court has clarified the VCAA notice required when a 
claimant files a claim for an increased evaluation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The instant 
appeal, however, arises not from a claim for an increased 
rating but from a notice of disagreement with the initial 
rating assigned in the rating decision that granted service 
connection for his lumbar spine disability.  His claim was 
for service-connection, not for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differs in content from notice in response to a 
claim seeking a higher evaluation for a disability for which 
service connection has already been established.  In Wilson, 
the Federal Circuit specifically rejected the argument that 
section 5103(a) notice requirements were altered by the 
filing of a notice of disagreement.  Id. at 1058-1059.  In 
the instant case, VCAA notice requirements were satisfied 
because the RO provided the veteran with the notice 
applicable to a claim to establish service connection. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was mostly satisfied by 
way of letters sent to the veteran in November 2005 (before 
the initial adjudication by the RO) and in May 2006 (after 
the initial adjudication by the RO).  These letters addressed 
all three notice elements.  The November 2005 letter informed 
the veteran of what evidence was required to substantiate the 
claims for service connection and of his and VA's respective 
duties for obtaining evidence.  That letter did not mention 
how VA assigns effective dates and disability ratings in the 
event that service connection is granted.  

In the May 2006 letter, the RO informed the veteran as to how 
effective dates and disability ratings are assigned in the 
event that service connection is granted and of his and VA's 
respective duties in obtaining pertinent evidence.  That 
letter was in response to an April 2006 letter from the 
veteran in which he requested service connection for 
additional disabilities and for a fracture of his right 
clavicle.  The May 2006 notice letter informed the veteran 
that his right shoulder claim was under appeal.  The Board 
finds this sufficient to satisfy the Dingess requirements as 
to his service connection claim for a right shoulder/clavicle 
disability.  

While the May 2006 letter did not mention the veteran's right 
knee disability with regard to effective dates and disability 
ratings, a reasonable person would understand that, if the 
notice given for all other disabilities for which service 
connection had been sought were subject to assignment of 
disability ratings and effective dates in the manner 
described in the letter, such would apply to the right knee 
claim as well.  

Also, the notice is in general terms, stating "[w]hen we 
find disabilities to be service connected, we assign a 
disability rating" and "If we grant your claim, the 
beginning date of . . . ".  There is every indication from 
this notice that the notice applies to any claimed 
disability.  Given the close timing of events in this case 
and the notice provided, a reasonable person would conclude, 
from the notice provided, that the same methods and types of 
evidence determined the percentages assigned and the date for 
which the assignment became effective.  The Board makes such 
a finding. 

Additionally, any defect in notice as to how VA assigns 
disability ratings for a service connection claim cannot 
result in prejudice to the veteran because the veteran has 
demonstrated actual knowledge of that which notice would have 
provided him.  In other words, he knows how VA assigns 
disability ratings.  Indeed, he has shown that he understands 
how VA assigns disability ratings for the specific 
disabilities on appeal.  He demonstrated this knowledge in 
his June 2006 substantive appeal.  

In that substantive appeal, the veteran argued that he 
experiences pain on motion of his shoulder and pain in his 
right knee when walking.  Essentially, both disabilities in 
this case are rated based on limitation of motion.  Painful 
motion is merely a special case of limitation of motion.  
Hence, the veteran's statements in his substantive appeal 
demonstrate actual knowledge as to how VA assigns disability 
ratings for the disabilities on appeal.  

For these reasons, the Board finds that any error as to the 
notice provided to the veteran with regard to assignment of 
disability ratings is not prejudicial to the veteran.  

There can be no prejudice to the veteran as far as any defect 
in notice provided as to how VA assigns effective dates for 
benefits.  Here, the RO has assigned effective dates for both 
disabilities on appeal as the day following the date of the 
veteran's release from active service.  There can be no 
earlier effective date as a matter of law.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Although not all notice was provided before the initial RO 
decision in this matter, the Board finds that this timing 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of a Supplemental Statement of the Case issued in May 
2007.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and the veteran was afforded VA medical examinations 
in December 2005, January 2006, June 2006, and August 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


